              Case 2:20-mc-00065-RSL Document 2 Filed 07/28/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7
      STEVE LEWIS,
                                                                NO. MC20-0065RSL
 8
                           Plaintiff,

 9
                    v.                                          ORDER DECLINING TO ISSUE
                                                                WRIT OF EXECUTION
10
      PETRI-LAURELHURST FMLY LTD and
      MARLENE SPENCER,
11
                           Defendants.
12

13

14          This matter comes before the Court on the “Praecipe” of Conrad Reynoldson seeking a
15
     writ of execution related to a judgment entered on July 2, 2020. Pursuant to Federal Rule of
16
     Civil Procedure 62(a), execution on a judgment is automatically stayed for thirty days unless
17
     otherwise ordered by Court. The request is therefore premature. The Court declines to issue the
18

19   proposed writ. No further action will be taken on this application. Judgment Creditor may renew

20   his request for the issuance of a writ when the automatic stay expires.
21

22
            Dated this 28th day of July, 2020.
23

24
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
25

26

27
     ORDER DECLINING TO ENTER
28   WRIT OF EXECUTION - 1
